UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                                Plaintiff,                      19-CV-11951 (CM)
                       -against-                                ORDER OF DISMISSAL
NYPD, et al.,                                                   UNDER 28 U.S.C. § 1651

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         On November 7, 2019, Plaintiff was barred from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Frost v. City of New York (HRA), ECF 1:19-

CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Plaintiff files this new pro se case, seeks IFP status, and has not

sought leave from the Court. The Court therefore dismisses this action without prejudice for Plaintiff’s

failure to comply with the November 7, 2019 order.

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service on

the docket. 1

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge v.

United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 7, 2020
             New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




         1
             Plaintiff has consented to receive electronic service. (ECF No. 3.)
